Citation Nr: 0613260	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  03-28 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for joint pain, bowel and 
bladder problems, difficulty breathing, lower back pain, and 
memory problems, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from August 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision (mailed in July 
2001) of the Department of Veterans Affairs (VA) Regional 
Office (RO) above which denied service connection for 
undiagnosed illness manifested by aching joints, bowel and 
bladder problems, reaction to inoculations, difficulty 
breathing, pains in lower back, and memory problems.  

The Board notes that, in a July 2003 rating decision, the RO 
denied entitlement to service connection for prostatitis, low 
back pain, and esophageal ulcer with small hiatal hernia and 
gastroesophageal reflux disease, claimed as manifestations of 
an undiagnosed illness.  The veteran has not submitted a 
notice of disagreement as to those claims; therefore, they 
are not currently before the Board.  In this context, the 
Board notes the veteran has submitted a notice of 
disagreement as to the June 2001 rating decision, which, as 
noted, denied entitlement to service connection for 
undiagnosed illness manifested by pains in the lower back, 
among other things.  Accordingly, the present decision will 
address the veteran's claimed low back pain as a 
manifestation of an undiagnosed illness.  

The veteran was scheduled to testify before a Veterans Law 
Judge at a Central Office hearing in May 2005, but he failed 
to appear, although a notice of the hearing was sent to his 
address of record in March 2005.  The Board finds that all 
due process has been satisfied with respect to the veteran's 
right to a hearing.  


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.


2.  Joint pain and difficulty breathing are attributable to a 
known diagnosis, and are 
not shown by competent evidence to be etiologically related 
to service, to include as manifestations of an undiagnosed 
illness attributable to the veteran's service in the 
Southwest Asia Theater of operations.  

3.  Bowel or bladder problems, low back pain, and memory loss 
are not 
shown by objective medical evidence to be manifestations of 
an undiagnosed illness attributable to the veteran's service 
in the Southwest Asia Theater of operations; there is no 
competent medical evidence linking a disability manifested by 
bowel of bladder problems, low back pain, or memory loss to 
service.   


CONCLUSIONS OF LAW

1.  Joint pain and difficulty breathing are not manifest 
signs and symptoms of a disorder due to an undiagnosed 
illness.  A current disability manifested by joint pain or 
difficulty breathing was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  Bowel and bladder problems, low back pain, and memory 
loss are not 
manifest signs and symptoms of a disorder due to an 
undiagnosed illness.  A current disability manifested by 
bowel and bladder problems, low back pain, and memory loss 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Considering the decision 
of the Court in Pelegrini, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for a disability based 
on Gulf War service.  In May and October 2003, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claim as well as its duty to 
assist him in substantiating his claim under the VCAA.  
Although the May 2003 letter did not specifically ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the May 
and October 2003 letters informed him that additional 
information and evidence was needed to support his claim and 
asked him to send the information and evidence to the RO.  
Moreover, the Board finds the veteran had "actual 
knowledge" of the type of evidence needed to substantiate 
his claim, as he is claiming that he suffers from numerous 
symptoms which he believes are related to his service in the 
Persian Gulf War.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claim for service connection currently on appeal was 
filed in January 2000, and subsequently denied in a June 2001 
rating decision.  Although the RO did not send the veteran a 
VCAA letter until May 2003, the Board finds that any defect 
with respect to the timing of the VCAA notice requirements 
was harmless error.  The content of the May and October 2003 
letters to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Following the May 
2003 letter, the RO issued the July 2003 Supplemental 
Statement of the Case, which provided the veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied, because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, i.e., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, since the decision herein denies entitlement to 
compensation.  Any questions as to an appropriate disability 
rating or effective date to be assigned are therefore 
rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a) (2005).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

The veteran's principal contention is that he suffers from an 
undiagnosed illness manifested by various symptoms as a 
result of inoculations he received to protect him from 
biological attack prior to his service in the Southwest Asia 
theater of operations (Operation Desert Storm/Desert Shield).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge From Active Duty, shows that he served 
on active military duty from August 1987 to October 1991 and 
received the Southwest Asia Campaign Medal.  He served in 
Southwest Asia, and therefore, he is a "Persian Gulf 
veteran" by regulation.  See 38 C.F.R. § 3.317.  

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for undiagnosed illness manifested by joint pain, bowel 
and bladder problems, difficulty breathing, lower back pain, 
and memory problems.  Applying the legal criteria above, the 
Board finds that the evidence of record does not reveal any 
objective evidence to support the veteran's assertions that 
he suffers from joint pain, bowel or bladder problems, 
difficulty breathing, lower back pain, and memory problems.  
In addition, the Board notes that two of the medical 
disorders the veteran has complained of have been attributed 
to known diagnoses.  

First, with regard to the claimed joint pain, the examiner 
who conducted the December 2000 VA joints examination 
diagnosed the veteran with a somatization disorder noting 
that examination of the veteran revealed a virtually complete 
lack of symptomatology.  The examiner also noted the 
veteran's apparent psychosis was sufficient to rule out 
either chronic fatigue or fibromyalgia as explanatory 
diagnoses.  In this context, the Board notes the veteran was 
also afforded a VA mental disorders examination in December 
2000 at which he was diagnosed with a psychosis, not 
otherwise specified, but was also noted to have somatic 
delusions and paranoia with regard to his military service 
and symptoms.  

The Board notes the examiner who conducted the joints 
examination reviewed the claims file, including all VA 
medical records, and examined the veteran's spine, 
extremities, and major muscle groups.  Physical examination 
revealed the veteran complained of pain on palpation of the 
5th dorsal vertebra.  The examiner also noted the veteran 
demonstrated full range of motion of the shoulders but 
grimaced at the extremes of dorsal extension and abduction.  
He complained of pain on axial compression on the head of the 
cervical spine, but the examiner noted that axial compression 
should not produce pain, because it is a concordance test.  
There were no other objective findings of pain, and the 
examiner noted there were no range of motion deficits 
secondary to pain.  The Board finds it probative that the 
examiner noted the veteran reported having leg length 
discrepancy which caused him to wear heel lifts; however, 
examination of the veteran's leg revealed no measurable leg 
length discrepancy and the examiner noted that the heel lifts 
might cause some joint and/or back problems.  The Board also 
notes that a December 2000 X-ray revealed no evidence of 
acute osseous injury in the veteran's major joints.  

Given the findings of the December 2000 VA examination, the 
veteran's subjective complaints of joint pain are not 
supported by objective clinical findings, and have been 
attributed to a known clinical diagnosis (somatization 
disorder); thus, entitlement to service connection for an 
undiagnosed illness manifested by joint pain cannot be 
granted under the presumptions for Persian Gulf War veterans.  

In determining whether service connection for joint pains can 
be granted on a direct basis, the Board notes the veteran's 
service medical records are negative for any complaints, 
treatment, or findings related to joint pain.  The Board does 
note that the veteran's February 1991 report of medical 
history, he indicated he had pain in his knee; however, a 
December 1991 VA examination report reflects the veteran was 
able to demonstrate flexion to 130 degrees out of 140 
degrees, see 38 C.F.R. § 4.71a, Plate II, and did not 
complain of pain in his knee or any other joints.  
Furthermore, the Board notes that pain is not analogous to a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not constitute a disability for which service connection may 
be granted.  There is no evidence of record which attributes 
the veteran's claimed joint pain to an underlying disability; 
thus, direct service connection for joint pain cannot be 
granted.  

The veteran has also claimed bowel and bladder problems as 
manifestations of an undiagnosed illness.  However, the 
December 2000 VA liver, gallbladder, and pancreas examination 
report reflects there were normal bowel sounds bilaterally 
and no findings of rebound or distention.  The diagnosis was 
historical shallow esophageal ulceration secondary to 
gastroesophageal reflux disease, clinically resolved.  
Because the veteran has not provided any competent evidence 
providing objective indicators of a current bowel or bladder 
disability or of non-medical indicators that are capable of 
independent verification, service connection for undiagnosed 
illness manifested by bowel or bladder problems cannot be 
granted in this case.  

Review of the veteran's service medical records reveals no 
complaints, treatment, or findings related to a bowel or 
bladder problem.  In addition, there is no competent evidence 
showing the veteran has a current bowel or bladder problem 
that is due to military service.  Therefore, direct service 
connection for a bowel or bladder disability cannot be 
granted.  

The veteran has also claimed his undiagnosed illness is 
manifested by difficulty breathing and shortness of breath.  
In this regard, the Board notes that the December 2000 VA 
respiratory examination report reflects the veteran's lungs 
were clear to auscultation and percussion bilaterally with no 
evidence of rales, rhonchi, or wheezes.  The diagnosis was 
obstructive sleep apnea, with no exercise-induced respiratory 
disability found on examination.  Similarly, VA outpatient 
treatment records, dated from July 1999 to May 2003, 
consistently show that examination of the veteran's lungs are 
clear to auscultation bilaterally with no wheezing on forced 
expiration.  A March 2000 pulmonary treatment record reflects 
that full pulmonary function tests were normal, and that the 
veteran performed excellently during an exercise test.  In 
addition, the examiner noted the veteran's shortness of 
breath was secondary to his obstructive sleep apnea or, in 
the alternative, was functional or anxiety related.  
Likewise, an August 2000 treatment record reflects there was 
no evidence of pulmonary disease after extensive pulmonary 
work-up, and that the veteran's symptoms are most likely 
functional in etiology.  As the veteran's breathing problem 
has been attributed to his obstructive sleep apnea, and 
because there are no objective findings of a pulmonary 
disorder, service connection for an undiagnosed illness 
manifested by difficulty breathing cannot be granted.

Service medical records are silent for complaints, treatment, 
or findings related to a respiratory disorder, to include 
difficulty breathing or shortness of breath.  The Board notes 
the veteran indicated he had shortness of breath with 
exercise on his February 1991 report of medical history; 
however, there are no objective findings recorded during 
service to support the veteran's subjective complaints of 
shortness of breath.  In addition, the evidence does not show 
the veteran currently has shortness of breath that is related 
to his military service; therefore, service connection for 
difficulty breathing is not warranted in this case.

With regard to the claimed lower back pain, the Board notes 
the December 2000 VA joints examination revealed the 
veteran's range of motion in the lumbosacral spine was 
slightly limited, but he did not complain of pain on motion.  
In addition, the Board again notes the examiner who conducted 
the December 2000 VA joints examination noted that the 
veteran's back problems could be due to the heel lifts he 
used despite not having a measurable leg length discrepancy.  
Moreover, examination of the veteran's back in January 2000 
and November 2001 revealed no spinous tenderness and, in 
November 2001, he demonstrated normal flexion, extension, 
lateral and rotational bend with no complaints of pain.  The 
Board also notes that the evidentiary record includes several 
references to a back injury the veteran suffered after 
discharge from service.  A February 2000 VA treatment record 
reflects the veteran reported injuring his back while 
attending radiation technologist school. while attempting to 
assist a patient.  He stated he was receiving physical 
therapy for his back injury through Workers Compensation.  
See also March 2000 VA treatment record.  Based on the 
foregoing, the Board finds the veteran has not provided any 
competent evidence which would provide objective indicators 
observed by a medical professional, or non-medical indicators 
that are capable of independent verification.  In addition, 
there is evidence that the veteran's low back pain is due to 
an intercurrent cause.  Therefore, service connection for an 
undiagnosed illness manifested by lower back pain cannot be 
granted.  

In evaluating whether direct service connection for low back 
pain is warranted in this case, the Board notes that service 
medical records reflect the veteran was treated for 
complaints of low back pain in January 1990.  The assessment 
was lower back muscle pain, and he was ordered to return to 
full duty.  The Board notes the veteran denied having 
recurrent back pain on a February 1991 report of medical 
history.  The Board also notes that a December 1991 VA 
examination report reflects the veteran reported falling on 
his low back onboard ship in 1988, but the examiner noted the 
pain lasted for a week with no further difficulty.  Although 
there is evidence showing the veteran was treated for low 
back pain during service, there is no evidence that the low 
back pain was associated with an underlying disability.  See 
Sanchez-Benitez v. West, supra.  As such, the Board finds 
that service connection on a direct basis is not warranted in 
this case.  In making this determination, the Board finds it 
probative that the veteran did not mention a low back 
disability in his November 1991 claim for service connection.  

The veteran has asserted that his undiagnosed illness is 
manifested by memory problems.  In this context, the Board 
notes that a December 2000 VA mental disorders examination 
report reflects the veteran complained of short term memory 
loss.  However, his memory was grossly intact on clinical 
evaluation.  There is no additional evidence showing the 
veteran has a memory impairment; therefore, the veteran's 
claim for service connection for an undiagnosed illness 
manifested by memory loss must be denied, since there are no 
objective indicators supporting the veteran's assertions and 
there are no non-medical indicators that are capable of 
independent verification showing the veteran has a memory 
impairment.  

The veteran's service medical records do not contain any 
complaints, findings, or treatment related to a memory 
impairment, and there is no evidence showing the veteran has 
a current memory impairment that is due to military service.  
Therefore, service connection for memory loss on a direct 
basis is not warranted in this case.

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the veteran's claim for service connection for undiagnosed 
illness manifested by joint pain, bowel and bladder problems, 
difficulty breathing, lower back pain, and memory problems 
and there is no reasonable doubt to be resolved.  See 
Gilbert, supra..  


ORDER

Entitlement to service connection for joint pain, bowel and 
bladder problems, difficulty breathing, lower back pain, and 
memory problems, claimed as due to an undiagnosed illness, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


